Dismissed and Opinion filed June 27, 2002








Dismissed and Opinion filed June 27, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00850-CV
____________
 
STANLEY MARINOS and GALVESTON
POWER d/b/a THE POWER HOUSE, Appellants
 
V.
 
ALFREDO DEL VALLE, Appellee
 

 
On
Appeal from the Probate and County Court
Galveston County, Texas
Trial
Court Cause No. 46,073
 

 
M E M O R A N D U M  O
P I N I O N




This is an appeal from a judgment signed May 11, 2001.  The clerk=s record was filed on September 28,
2001.  No reporter=s record was filed.  The court reporter who reported this case
informed this Court that appellants had not made arrangements for payment for
the reporter=s record.  On April 10, 2002, the clerk of this Court
notified appellants that we would consider and decide those issues that do not
require a reporter=s record unless appellants, withing fifteen days of notice,
provided this Court with proof of payment for the record.  See Tex.
R. App. P. 37.3(c).  Appellants
filed no reply.  Accordingly, on May 16,
2002, this Court ordered appellants to file their brief in this appeal on or
before June 7, 2002. No brief or motion for extension of time was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 27, 2002.
Panel consists of Chief Justice
Brister and Justices Anderson and Frost.
Do Not Publish C Tex. R. App. P.
47.3(b).